                            **NOT FOR PRINTED PUBLICATION**

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

JODY WAYNE PICKETT,                              §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    CIVIL ACTION NO. 9:17-CV-00029-RC
                                                 §
SYDNEY MURPHY, COUNTY OF POLK,                   §
JOHN DOE 1-5, JANE DOE 1-5, WILLIAM              §
LEE HON,                                         §
               Defendants.                       §


               ORDER ADOPTING REPORT AND RECOMMENDATION
       The court has received and considered the report and recommendation of the magistrate

judge (Doc. No. 26), which recommends granting Defendants Sydney Murphy’s (Murphy) and

William Lee Hon’s (Hon) “Motions to Dismiss.” Doc. Nos. 23, 25. As explained in Judge

Hawthorn’s report, Murphy and Hon are entitled to absolute immunity. See Doc. No. 26. The

report also recommended denying as moot Plaintiff Jody Wayne Pickett’s (Pickett) “Motion for

Leave to File a More Definite Statement” (Doc. No. 10), because Pickett previously filed his

“Notice of More Definite Statement” (Doc. No. 11) in which Pickett has already pleaded his “best

case.” See Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986).

       No objections were filed to the magistrate judge’s report and recommendation, and the time

for doing so has passed.

       It is, therefore, ORDERED that the magistrate judge’s report and recommendation (Doc.

No. 26) is ADOPTED and that Murphy’s and Hon’s “Motions to Dismiss” (Doc. Nos. 23, 25) are

GRANTED. Pickett’s claims against Murphy and Hon are DISMISSED WITH PREJUDICE.
      It is further ORDERED that Pickett’s “Motion for Leave to File a More Definite

Statement” (Doc. No. 10) is DENIED as moot. See Doc. No. 11.

      A final judgment will be entered separately.

                  So ORDERED and SIGNED March 11, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                            2 of 2
